Citation Nr: 1520045	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable initial disability rating for post-operative hernia residuals.

2.  Entitlement to a compensable initial disability rating for bilateral plantar fasciitis. 


REPRESENTATION

Appellant (the Veteran) is represented by:  Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The Veteran had active duty service from October 1974 to October 1977 and from January 1991 to March 1991.  

The appeal of the initial rating for post-operative hernia residuals comes before the Board of Veterans' Appeals (Board) from a March 2015 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal of that issue originated from a March 2009 rating decision of the RO in Indianapolis, Indiana.  The appeal of the initial rating for bilateral plantar fasciitis comes from a September 2013 rating decision of the RO in Indianapolis, Indiana.

In November 2009, the Veteran presented testimony at a hearing before a hearing officer at the RO.  A transcript of the hearing is associated with the claims file.

In a decision dated in March 2014, the Board denied a compensable initial rating for the post-operative hernia residuals.  The Veteran appealed that decision to the Veterans Court.  In an Order dated in March 2015, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's March 2014 decision and remanded this issue back to the Board for additional development consistent with the Joint Motion.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion have agreed that there were certain deficiencies in the evidentiary record at the time of the Board's March 2014 decision.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to action of the Veterans Court with respect to the same claim).  The Board finds that correction of the specified deficiencies necessitates additional evidentiary development as next described.  

In January 2013, the Board remanded the hernia claim to the RO to obtain a new medical examination.  The Board stated that the examiner must-in addition to reviewing the claims file, conducting an examination, and providing a rationale for all opinions expressed-address a number of specific questions about the Veteran's hernia.  In February 2013, the RO provided the Veteran a medical examination.  However, the examiner did not expressly address the questions posed by the Board.  The parties to the Joint Motion agreed that, although the answers to some of the questions posed in the January 2013 remand may be inferred from answers to questions included on the examination form, the answers to other questions are not readily apparent.  For example, the Board asked the examiner to address whether the Veteran's hernia was "remediable or irremediable," whether it was "supported by a truss," and whether it was "not well supported under ordinary conditions."  These questions were not expressly answered by the examiner.  

RO compliance with a Board remand is not discretionary.  If the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2014). 

Regarding the decision to deny referral of the claim for an extraschedular rating, the parties to the Joint Motion noted the Veteran's testimony that his ventral hernia has caused him "problems ever since [his last surgery] because it has an effect on what I eat.  I get gas real bad and just different things.  And if I turn to the left or turn to the right that mesh causes me to have pain if I go left or right."  The parties also noted a February 2013 examination report citing the Veteran's statement "that he is not able to do physical employment due to residual abdominal pain from mesh placement that occurred during last ventral hernia repair.  [He is] not able to stoop and lift heavy items."  The parties agreed that the Board did not adequately explain how such symptoms are contemplated by the rating schedule, noting specifically that the Veteran's testimony regarding what he is able to eat or other digestive symptoms do not appear in the relevant diagnostic codes (38 C.F.R. § 4.114, Diagnostic Codes 7338, 7339).  In light of the agreement of the parties to the Joint Motion, the Board finds that referral of the claim for extraschedular consideration is necessary.  

Additionally, in a September 2013 rating decision, the RO granted service connection for bilateral plantar fasciitis and assigned an initial disability rating of 0 percent, effective July 31, 2012.  In March 2014, the RO received the Veteran's notice of disagreement with the rating assigned.  To date, a statement of the case has not been issued.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Obtain a supplemental opinion from the examiner who conducted the January 2013 VA hernia examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  The opinion should answer the specific questions raised in the January 2013 remand:

(a) Is the Veteran's right inguinal hernia without true hernia protrusion?

(b) Is the Veteran's right inguinal hernia small or large?

(c) Is the Veteran's right inguinal hernia recurrent?

(d) Is the Veteran's right inguinal hernia remediable or irremediable?

(e) Is the Veteran's right inguinal hernia readily reducible?

(f) Is the Veteran's right inguinal hernia postoperative?

(g) Is the Veteran's right inguinal hernia inoperable?

(h) Is the Veteran's right inguinal hernia well supported by truss?

(i) Is the Veteran's right inguinal hernia well supported by belt?

(j) Is the Veteran's right inguinal hernia not well supported under ordinary conditions?

(k) The examiner is requested to identify the location, size and visible appearance of any scarring due to the prior right hernia surgery, to include noting any adherence, tenderness, ulceration, limited motion, or functional impairment resulting therefrom.  The examiner should also comment upon whether the scarring is painful, superficial, poorly nourished, unstable, or deep.

(l) Describe the impact that the right inguinal hernia repairs have on the Veteran's employability.

3.  Refer the question of entitlement to an extraschedular rating for the Veteran's hernia residuals to the Director of Compensation and Pension.  

4.  Readjudicate the issue of entitlement to a compensable initial disability rating for post-operative hernia residuals, to include on schedular and extraschedular bases.  If the benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The issue should then be returned to the Board for further consideration, if otherwise in order.

5.  Issue a statement of the case pertaining to entitlement to a compensable initial disability rating for bilateral plantar fasciitis, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects the appeal, that issue must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


